By ike court.

It is well settled as a general rule, that parol evidence is inadmissible to contradict, add to, or vary the terms of a written instrument.
But to this general rule there are exceptions. 7 Mass. Rep. 297, Barrett vs. Rogers.—2 D. & E. 366, Stratton vs. Rastall.—11 Mass. Rep. 27, Stackpole vs. Arnold.—6 ditto 430, Barker vs. Prentiss.—2 John. 378, House vs. Low.—3 ditto 319, M’Kinstry vs. Pearsall—5 ditto 68, Tobey vs. Barher.—8 ditto 389, Putnam vs. Lewis.—4 ditto 23, Kip vs. Deniston.—9 ditto 310, Johnson vs. Weed.—6 Cranch 318.-1 Strange 674.
(1) 3 Cranch sit, Harris
Arte! a bill of parcels has been decided to be within the •exceptions to the rule ;(1) and we are of opinion, that there -must be, in this case,

Judgment for the defendant.